We are extremely pleased to see a representative 
of the sister Hungarian People's Republic elected 
to the high office of President of the current 
session of the General Assembly. Your election, 
Sir, testifies to the high standing of socialist 
Hungary and its peaceful policy in world affairs, 
it is a personal tribute to you by the 
international community. We sincerely 
congratulate you and wish you new successes in 
your work for the benefit of the Organization.
We also address our friendly wishes for all 
success and determination to the new Secretary- 
General, Mr. Javier Perez de Cuellar.
I wish to assure you, Mr. President, and the 
Secretary-General that Poland is as intent as 
ever on making a constructive contribution to the 
proceedings of another session of the General 
Assembly. The Polish delegation has come to the 
present session at a critical juncture in 
Poland's history. Last December our country found 
itself confronted with an alternative: descent 
into the abyss of fratricidal bloodshed, which 
was the goal of the enemies of socialism and 
forces of anarchy, or temporary recourse to 
emergency measures to steer Poland out of a 
profound crisis. The supreme interest of the 
nation and the State bade us, in compliance with 
the Consti¬tution of the Polish People's 
Republic, to proclaim martial law. Its purpose, 
as we stated in the official notification in 
pursuance of article 4 of the Interna¬tional 
Covenant on Civil and Political Rights was to 
reverse an excep¬tionally serious public 
emergency threatening the life of the nation and 
to create the conditions for the effective 
protection of Poland's sovereignty and 
independence.
We are deeply convinced that the proclamation of 
martial law ultimately serves not only the most 
vital interests of Poland but also peace and 
security in Europe, for any dangerous development 
in the situation in my country, located as it is 
in the very heart of the European continent, 
could have disas¬trous consequences, especially 
as various forces hostile to detente have pinned 
on this hopes of under¬mining the existing 
relationship of forces.
The origins of the causes and determinant factors 
which have led to the present situation in my 
country are complex. We have explained them on 
numerous occasions; they are on record in the 
authoritative statements of the supreme organs of 
State. Those abroad who were willing to 
understand them did understand. Others failed to 
show sufficient good will and respect for the 
norms of international relations to leave Polish 
affairs to Poles. For no one knows or can know 
better than the Poles themselves what is good and 
right for Poland.
The proclamation of martial law in Poland, 
ratified in the Act passed by Parliament on 25 
January this year, complied with all the 
requirements of the law. From first to last it 
was a sovereign Polish, and solely Polish, 
decision. No constitutional body, including the 
Parliament and the Government it had duly 
constituted, ceased to function as a consequence. 
They all continue to shoulder their great 
responsi¬bility for the destinies of the nation 
and the State, in a situation in which the 
survival and the future of independent Poland, 
for which many generations have fought, were at 
stake. At the price of emergency measures 
introduced on a temporary basis, Poland was 
spared a civil war. We know ourselves how high a 
price this is, but it is not as supremely high as 
would have been the loss, on a mass scale, of a 
fundamental human right—the right to life. No one 
is entitled to try to raise this price. More than 
once in the past Polish blood has been shed, and 
not always in the interests of the people of 
Poland. We are learning the lessons of history.
In the passing months the Tightness of our 
indispensable decisions has been confirmed. They 
halted the process of disintegration of the State 
and collapse of the economy; they stopped the 
dangerous drift towards internationalization of 
the Polish crisis. Despite difficulties, the 
country's political and eco¬nomic life is 
proceeding towards normalization, to the 
accompaniment of a significant relaxation of the 
rigours of martial law.
We do see the possibility of lifting the existing 
restrictions. We are determined to advance 
patiently and unswervingly along a path of 
national dialogue and accord, guided by realism 
and good will. We shall consistently follow the 
programme of the ninth Con¬gress of the Polish 
United Workers' Party—the socialist renewal of 
political, social and economic life, and the 
guarantees of socialist democracy. We shall 
develop it with absolute single-mindedness, with 
Polish hands and Polish minds and hearts.
Unfortunately, some Western Government , in 
particular the United States Administration, and 
also imperialist propaganda centres, have decided 
to take advantage of developments in our country 
to start a violent and anti-Polish campaign. It 
is being conducted with a wilful incomprehension 
of Poland's raison d'etat and is based on a 
one-sided, tendentious appraisal of the situation 
as well as on false stereotypes. It has made 
Poland an object of inadmissible inter¬ference in 
its internal affairs and a target of economic 
blackmail. At the same time, all the weapons to 
be found in the arsenal of a propaganda 
aggression and instruction in subversion are 
being deployed against us. Indeed they bespeak 
attempts at a primitively conceived 
ideologization of international relations and 
translation of the relics of McCarthyism into 
this sphere.
The opponents of peace in our country seem to be 
turning a blind eye to the massive process of 
positive change that is taking place in all areas 
of public life. We are carrying out an economic 
reform, backed by a broad network of new 
legislation. This includes important laws for the 
implementation of the reform—on State enterprises 
and workers' self- management in a State 
enterprise. The proclamation of martial law has 
in no way interrupted the work of legislative 
organs or the introduction of new legal 
regulations in major spheres of the country's 
social and economic life.
A National Council for Culture and a 
Parlia¬mentary Economic and Social Council, as 
well as other organs pursuing important national 
issues, have been established. The Teachers' 
Charter, laws on higher education, on special 
rights of war veterans and on co-operatives were 
passed in Parliament. Intensive work continues on 
press legislation and on the law on trade unions.
In the light of the foregoing, how would one 
assess in the United Nations the attacks against 
Poland, launched and conducted with unusual 
vicious- ness by certain Governments? We have 
already officially drawn these actions to the 
attention of the Governments on whose inspiration 
or from whose territories they are undertaken. 
Most of them, and especially radio programmes in 
the Polish language, consist of propaganda, based 
on attacking the country's internal order and 
incitement to change its socio-political system. 
In recent months they have acquired all the 
features of a propaganda aggression against
, Poland. This cannot but amount to a 
contravention of the purposes and principles of 
the Charter of the United Nations and a violation 
of the norms formu¬lated so far by the 
international community in the Held of 
information and mass communication, including in 
particular those of the United Nations and 
UNESCO. This has nothing to do with the right to 
freedom of information and the concept of its 
balanced flow. On the contrary, it represents 
their most evident abuse.
It is also hard to resist surprise at the 
behaviour of certain Governments which seem 
deliberately to obstruct the functioning of the 
Polish economy. Do they not realize that they are 
thereby weakening Poland's Payment capacities? 
After all, the country's discharge of its 
financial obligations depends on the rate at 
which its economic balance can be restored. As 
far as this is concerned, we shall not be found 
wanting in resolve. We therefore welcome 
initiatives for the development of equitable and 
mutually profitable co¬operation with Poland. An 
altogether different approach, however, is taken 
by certain quarters in the North Atlantic Treaty 
Organization [NATO]. When observing their 
unfriendly and, indeed, unrealistic attitude 
towards Poland, when listening to their warnings 
and "advice" addressed to us, one is tempted to 
ask: have these gentlemen by any chance forgotten 
to whom they are speaking, have they forgotten 
that Poland is not part of NATO but it is and 
shall remain a sovereign and inseparable 
component of the community of socialist States?
If the object of all anti-Polish actions is to 
force us to back down and abandon the socialist 
path of development, we can only answer in the 
words of Prime Minister Wojciech Jaruzelski:
"Poland has never yet bowed to a foreign 
ulti¬matum. Evidently not all abroad understand 
our history, our sense of pride and dignity. 
There are contradictions and conflicts in our 
country., But it is not foreigners who are going 
to resolve them".
We gratefully acknowledge the attitude of our 
friends and partners who hurried forward with 
assistance at a difficult time for us, who 
displayed an understanding of our problems and 
continue to help us overcome them. Especially 
priceless is the aid of our neighbour and closest 
ally, the Union of Soviet Socialist Republics. If 
friends in need are friends indeed, so today 
again we are realizing who our true friend is.
We reciprocate the understanding and sympathy of 
the developing countries which perceive in our 
situation a reflection of some of their own 
problems. We see in their attitude a fellow 
feeling of reciprocity for the numerous instances 
of Poland's resolute commitment to the struggle 
against colonialism, neo¬colonialism and 
imperialism.
We also appreciate the attitude of those Western 
States which have not submitted to pressure and 
continue their normal relations with Poland.
We should like to believe that there will soon be 
a return to dialogue with all our remaining 
part¬ners on a basis of mutual respect for 
sovereignty and equality. In this spirit, we 
uphold as being still timely the appeal made, in 
July last year, by the ninth Congress of the 
Polish United Workers' Party to our partners in 
the West to intensify frank dialogue and 
exploration of ways of averting cold-war threats 
and preserving what has so far been achieved by 
detente. The internal affairs of any country, 
Poland included, must not be exploited for the 
purpose of exacerbating international tension and 
intensifying the arms race.
I declare with absolute firmness: it is not 
Poland which is upsetting international 
relations. They are being upset by those who wish 
to take advantage of the internal situation in 
our country as one of the pretexts to stifle 
detente and impose a new "cold war" on the world, 
to divert attention from their own doings aimed 
against other nations and against peace.
An ominous spectre is haunting the world—the 
spectre of nuclear war. Its danger is more 
evident today than ever before, as it is openly 
spoken of and is being prepared in the open. The 
genuine aspirations of the peoples lie on the 
side of peace. The first and supreme duty of 
politicians and Governments in the sphere of 
international relations is to keep awakening and 
perpetuating these aspirations and to do all they 
can to banish for ever an apocalyptic vision of 
the world. Whoever is unfaithful to this duty, 
whoever ignores his own and his country's 
responsibility for international peace and 
security and embarks on generating tension, 
escalating armaments and preaching intolerance, 
is betraying the trust of his own people, is 
striking at its peaceful aspirations and is no 
longer fit to voice them.
We are witnessing disregard for the interests and 
security of States. This is destroying the 
labor¬iously assembled record of coexistence and 
detente and undermining the recognized 
foundations of inter¬national security, including 
the purposes and principles of the Charter of the 
United Nations. The year that has passed since 
the thirty-sixth regular session of the General 
Assembly has regrettably seen the dangerous 
trends in the world grow stronger and many of 
them acquire the features of no less than 
political and military adventurism.
Obsession with nuclear superiority and pursuit of 
an illusory security through remorseless 
expansion of military arsenals are intensifying 
the arms spiral, destabilizing military balance 
and undermining interna¬tional confidence.
Peace is awaited in the Middle East. The bloody 
massacre of the defenceless population in Beirut 
has appalled the international community. A 
heinous crime has been committed before the eyes 
of the whole world. We most resolutely condemn it 
as well as its instigators, perpetrators and 
protectors. The genuine aspirations for a just 
and durable peace, challenged by the aggressive 
policies of Israel, have been expressed by the 
Arab World at the Twelfth Arab Summit Conference 
at Fez. The consistent policy of the socialist 
States, which has recently been spelled out in 
the six-point plan by Leonid Brezhnev, is aimed 
at ensuring lasting peace in that region of the 
world. Peace in the Middle East cannot be a sum 
total of separatist endeavours and agreements but 
a collective and comprehensive settlement that 
respects the fundamental and just rights of all 
its parties, and in particular the right of the 
people of Palestine to establish its own State.
A tragic harvest is being reaped by the Iran-Iraq 
conflict. Events in that sensitive region today 
cheer the enemies of peace and of third world 
unity.
The pressure of retrograde relics of colonialism, 
neo colonialism and racism continues 
undiminished. In particular, the lack of a 
settlement in Namibia that would accord with the 
just aspirations of its people fortifies the 
South African regime in its arrogance and 
aggressiveness, not only there but also at home, 
towards its own population, the victims of 
apartheid Attempts are being made to spread 
confronta¬tion and tension to all continents. The 
dangerous quality of the international situation 
at the beginning of the 1980s is not, however, a 
result of factors beyond human control. More than 
two years ago, the States parties to the Warsaw 
Treaty noted in their declara¬tion that the main 
threat to peace and detente lies in the arms 
race, encouraged by cold-war quarters and 
military and industrial complexes, as well as in 
the attempts to revive a policy based on a 
position of strength. This appraisal is 
substantiated by the present policies of ruling 
circles of NATO which are at variance with the 
basic requirements of international realities and 
are founded on an over-estimation of their own 
capabilities and an under estimation of those of 
others. Serious threats arise from the 
increasingly frequent attempts to globalize the 
NATO theatre of operations.
The picture of the contemporary world is not made 
up only of disturbing trends and actions. The 
world's progress towards peace is actively 
affected nowadays by a constructive factor—the 
community of socialist States. Faithful to the 
unchanged guide¬lines of their foreign policy, 
members of our com¬munity continue persistently 
to oppose the policy of armament and to 
counteract the threat of nuclear war. They 
resolutely declare themselves in favour of a 
peaceful and just settlement of the problems of 
the world of today, for detente and the 
strengthening of international security, the 
elimination of conflicts and trouble spots, as 
well as the expansion of all-round equitable and 
mutually beneficial international co¬operation.
It would be hard, too, not to perceive the 
profound interest in expanding constructive 
co¬operation displayed by the non-aligned, 
developing and neutral States. Longings to remove 
the nuclear threat are surfacing with growing 
force among broad sections of the public, in the 
activities of social forces and religious 
movements.
Despite their adversaries, detente tendencies 
have been lastingly embodied in the record of 
accom¬plishments of the international community. 
We realize that in today's divided world, detente 
is variously interpreted. But to consider it 
solely in terms of short- term gains and losses 
and to treat it expediently as a political 
instrument that can be discarded once it has 
ceased to serve one's momentary advantage reveals 
a profound lack of understanding of the laws of 
the contemporary world. For us it is the only 
effective instrument in the search for solutions 
to pressing world problems and for abiding 
guarantees of peace. Indeed, these accord with 
both the vital desires and interests of the 
Polish people and the requirements of progress in 
international relations. Polish foreign policy 
remains one of steadfast actions on behalf of 
detente and broad international dialogue. We have 
borne witness to this from the very beginning of 
Poland's membership in the United Nations, 
including our active participation in the work of 
the Security Council.
In a few days 25 years will have passed since 
from this very rostrum Adam Rapacki presented a 
Polish plan, known by his name, for the 
denuclearisation of Central Europe.
Unceasing in our efforts, several years later we 
presented a momentous regional initiative to 
convene a European security conference. Its great 
success should be attributed to the perseverance 
and single- mindedness of the socialist States 
and the under-standing of its significance by 
other participants. Consummated by the Final Act 
of Helsinki, the process of the Conference on 
Security and Co¬operation in Europe stands out as 
one of the most optimistic elements of 
contemporary international politics and an 
important confirmation of the genuine 
opportunities that exist for a positive evolution 
of East-West relations, which exert their 
decisive impact on the general climate of world 
affairs.
The closeness of Europe's impingement on our 
destinies in no way obscures our perception of 
the wider international horizon, with all its 
determinants and needs. The interdependence of 
individual regions and the world as a whole has 
been the guiding factor in a number of Polish 
initiatives of a global nature, to mention only 
the Declaration on the Preparation of Societies 
for Life in Peace, adopted by the General 
Assembly in resolution 33/73. Implementation in 
good faith by all States of its weighty 
provisions would help to build firm foundations 
for peace and co-operation, free from prejudice, 
arrogance and ill will.
The lasting record of Poland's foreign policy 
comprises the process of the normalization of our 
relations with the Federal Republic of Germany 
initiated by the treaty of December 19707 That 
treaty is of historic significance for the two 
nations as well as for a constructive development 
of the European situation and the security of our 
continent. Practical implementation of its 
principles has yielded positive results, both for 
the two parties and for Europe at large. Poland 
is invariably motivated by the need for that 
process to be continued and, for its part, is 
ready to make a further contribution to its 
favourable advance. We expect also that the 
Federal Republic of Germany in its policy in 
relation to Poland will still be guided by its 
obligations under the treaty and by the supreme 
interests of European security and peace.
Throughout the history of the Organization we 
have often heard it asked from this rostrum: what 
must be done to save mankind from the tragedy 
that would result from negative actions of 
certain States if not checked in time? We ask the 
question again, conscious as we are of its acute 
relevance and urgency. The most pressing task at 
present is to prevent a further deterioration of 
the situation which, inter alia, amounts to 
breaking the deadlock in disarmament negotiations 
and talks aimed at eliminating conflicts.
The Polish Government has therefore par¬ticularly 
welcomed the commencement of Soviet-American 
talks on the limitation and reduction of nuclear 
arms in Europe and on strategic arms limitation 
and their reduction. They both fit the formula, 
from which all stand to benefit, of strengthening 
interna¬tional peace and security, that is, 
limitation and containment of the arms race as 
well as disarmament, which the Organization 
considers to be the most important problem facing 
the world today. The world awaits rapid and 
concrete results from these talks.
It '<= also in the perspective of results that we evaluate the second special 
session of the General Assembly devoted to 
disarmament. We do not con¬ceal the fact that we 
find them insufficient by far. Nevertheless, the 
fact that the session was held in so complicated 
an international situation can be regarded as a 
positive development. Moreover, it witnessed an 
event of the calibre of an historic pre¬cedent: 
one of the nuclear Powers assumed a solemn 
obligation not to be the first to use nuclear 
weapons. It would be hard to exaggerate the 
momentousness of that Soviet decision. If some 
other Powers see in it alleged undertones of 
propaganda, we can only encourage them to make 
similar "propaganda" by pledging also that they 
will not be the first ever to use nuclear weapons.
The objectives of the special session were 
further helped by other important Soviet 
decisions, including the unilateral moratorium on 
deployment of medium-range missiles in the 
European part of the USSR and a unilateral 
reduction of a considerable number of such 
missiles. Taken in conjunction with the whole 
complex of issues put forward by the Soviet 
Union, at the twelfth special session, : the 
memorandum entitled "Averting the growing nuclear 
threat"* and in the proposal entitled "Basic 
provisions of a convention on the prohibition of 
the development, production and stockpiling of 
chemical weapons and on their destruction",* all 
these decisions and pro¬posals add up to a new 
and constructive impetus enhancing an effective 
disarmament dialogue on a basis of equality, 
reciprocity and undiminished secu¬rity of any 
party.
133. For the time being, even partial progress in 
arms limitation and disarmament can exert a 
positive influence on the growth of the sense of 
security of States and thus on their readiness to 
enter into dialogue and deal with critical 
political problems. Among issues of primary 
importance that also appear on the agenda of this 
session are banishing the danger of an outbreak 
of nuclear war, eliminating chemical weapons, and 
forestalling an arms race in outer space In the 
light of the insane doctrines concerning the 
possibility of limited or local nuclear war, and 
even of winning a nuclear war, the Organization 
is facing tasks of a sempiternal order.
In the province of closest interest to us, we are 
in favour of promptly restoring the business-like 
nature of the proceedings of the Madrid session 
of the Con¬ference on Security and Co-operation 
in Europe, including the adoption of a decision 
to convene a conference on confidence-building 
measures and disarmament in Europe. That would 
also facilitate progress in the Vienna Talks on 
the Mutual Reduction of Forces, Armaments and 
Associated Measures in Central Europe.
Other political issues await settlement, and they 
can be well served by the constructive proposals 
of the Sixth Conference of the Ministers for 
Foreign Affairs of the Lao People's Democratic 
Republic, the People's Republic of Kampuchea and 
the Socialist Republic of Viet Nam relating to 
the situation in their region and especially to 
non-interference in the internal affairs of the 
People's Republic of Kampuchea and recognition of 
its rightful place in the United
Nations.	Still of great significance are
the initiatives of the Government of Afghanistan 
concerning the situation in South West Asia and 
also the proposals of the Korean People's 
Democratic Republic for the settlement of the 
Korean question. They all have our full support.
Viewing international security in purely military 
terms no longer meets the requirements of the 
times. The Government of Poland believes that the 
present- day catalogue of confidence-building 
measures will be incomplete until and unless it 
incorporates effective economic 
confidence-building measures. Their object should 
be to counteract the transfer of tensions to the 
sphere of economic and trade co-operation and so 
enable it to become a permanent material 
foundation for the process of detente and a 
factor easing political strain. Our concept of 
economic confidence-building measures encompasses 
the prohibition of unlawful economic restrictions 
and discrimination as well asthe pursuit by 
Governments of an active policy to induce 
economic units to discharge in full obligations 
incurred under relevant international 
instruments. We consider the adoption of 
large-scale and long-term projects in the basic 
fields of international economic co-operation to 
be an important element of economic confidence 
building.
We are convinced that the elaboration and 
subsequent adoption and implementation of a set 
of economic confidence-building measures would 
also make an important contribution to the 
furtherance of the progressive ideas and 
objectives of the new international economic 
order, and of sound solutions within the global 
negotiations.
The existence of the United Nations and its 
accomplishments and experience are proof that a 
com¬prehensive programme of positive action on an 
inter¬national scale is feasible even today, when 
various adverse developments in the world have 
led to. the weakening of the Organization as a 
recognized political authority and forum for the 
easing of conflicts. Con¬vincing reference to 
that effect has been made by the 
Secretary-General in his enlightening report on 
the work of the Organization.
The United Nations grew out of the good win of 
nations and Governments. Whenever that good will 
is lacking, the threshold of its capacity for 
effective action is lowered. To act in the 
interests of strengthening the role of the United 
Nations and the principles of its Charter is to 
invest in it the confidence and political good 
will of Member States. The success of the 
founding fathers of the United Nations 37 years 
ago arose Rom the way in which, after the great 
tragedy of destruction and suffering, the common 
interest prevailed over that of the individual. 
The desire to secure one-sided advantages today 
only too often takes precedence over the common 
good. We have to overcome this tendency and 
return to the main underlying ideas of the 
Organization. Poland is ready to continue to act 
for the benefit of the supreme common purposes of 
the United Nations.
